DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (United States Patent Application Publication 2018/0375275) in view of Yoshida et al. (United States Patent 9,780,461).
With respect to Claim 1:
Onuma discloses a terminal-equipped electric wire (FIG. 14, 1) comprising: 
an electric wire (FIG. 14, 60) that has a core wire (FIG. 14, 61) made of a conductor and a covering portion (FIG. 14, 62) made of an insulating material covering a periphery of the core wire (61); 
and a crimp terminal (FIG. 14, 11) that has a base portion (FIG. 14, 21) extending along an axial direction (FIG. 14, L); 
a first barrel (FIG. 14; 22, 23) which extends from the base portion (FIG. 14, 21) in an intersecting direction (FIG. 11, W) that intersects the axial direction (FIG. 11, L), and is crimped in a state of surrounding an outer circumference of a core wire exposed portion (FIG. 14, 61b) in which an outer peripheral surface of the core wire (61) in the electric wire (60) located between the first barrel (FIG. 14; 22, 23) and the base portion (FIG. 14, 21) is exposed to the outside; 
a second barrel (FIG. 14; 32, 33) which extends from the base portion (21) in the intersecting direction (FIG. 11, W), is located on a rear side of the first barrel (FIG. 11; 22, 23) in the axial direction (FIG. 11, L), and is crimped in a state of surrounding an outer circumference of the covering portion (FIG. 11, 62) of the electric wire (FIG. 11, 60); 
and an opening portion (FIG. 13, see notation) in which the core wire exposed portion (FIG. 13, 61b) and the covering portion (FIG. 13, 62) are exposed to an outside between the first barrel (FIG. 13; 22b, 23b) and the second barrel (FIG. 13; 32b, 33b), 
wherein an anticorrosive portion (FIG. 13; 3, 7) made of an insulating material is formed (FIG. 14; 7, 8) so as to cover at least the opening portion ([0043], lines 7-11 and [0059], lines 10-16). 
Onuma does not expressly disclose an adhesive member having a base member and adhesive layers formed on both sides of the base member is arranged on the covering portion, and the adhesive member is held in an elastically deformed state in a state where the second barrel crimps the covering portion, an inner adhesive layer adheres to the outer circumference of the covering portion, and an outer adhesive layer adheres to an inner circumference of the second barrel so as to follow an inner peripheral surface in the state where the second barrel crimps the covering portion.
However, Yoshida teaches an adhesive member (FIG. 16, 20) having a base member (sheet-like nonwoven fabric) and adhesive layers formed on both sides of the base member (Column 7, lines 1-3) is arranged on the covering portion (FIG. 10, 52), and the adhesive member (FIG. 10, 20) is held in an elastically deformed state (column 1, lines 33-37) in a state where the second barrel (cover crimping portion, FIG. 12, 12b) crimps the covering portion (FIG. 10, 52), an inner adhesive layer (FIG. 10, 23 see notation) adheres to the outer circumference of the covering portion (FIG. 10, 52), and an outer adhesive layer (FIG. 10, see notation) adheres to an inner circumference (FIG. 10, 23 see notation) of the second barrel (FIG. 10; 12b, 16) so as to follow an inner peripheral surface in the state where the second barrel (16) crimps the covering portion (52) (Column 8, lines 4-13).
[AltContent: connector][AltContent: connector][AltContent: textbox (inner adhesive layer)][AltContent: textbox (outer adhesive layer)]
    PNG
    media_image1.png
    246
    469
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma with the teachings of Yoshida and provide an adhesive member having a base member and adhesive layers formed on both sides of the base member is arranged on the covering portion, and the adhesive member is held in an elastically deformed state in a state where the second barrel crimps the covering portion, an inner adhesive layer adheres to the outer circumference of the covering portion, and an outer adhesive layer adheres to an inner circumference of the second barrel so as to follow an inner peripheral surface in the state where the second barrel crimps the covering portion so as to suppress the entering of water between the electric wire connecting portion and the core wire at the distal end from the space between the inner wall surface and the cover, the third water stop area is mainly formed by a third water stop portion of the water stop member.” (Yoshida, Column 8, lines 8-13).
With respect to Claim 3:
Onuma discloses a method of manufacturing a terminal-equipped electric wire (Abstract line 1-17) that includes; 
an electric wire (FIG. 14, 60) having a core wire (FIG. 14, 61) made of a conductor and a covering portion (FIG. 14, 62) made of an insulating material covering a periphery of the core wire (FIG. 14, 61), 
and a crimp terminal (FIG. 14, 1) having: 
a base portion (FIG. 14, 21) extending along an axial direction (FIG. 14, L); 
a first barrel (FIG. 10; 12, 22, 23) which extends from the base portion (FIG. 10, 21) in an intersecting direction (FIG. 11, W) that intersects the axial direction (FIG. 11, L), and is crimped (FIG. 10) in a state of surrounding an outer circumference of a core wire exposed portion (FIG. 11, 61) in which an outer peripheral surface of the core wire (FIG. 10) in the electric wire (FIG. 11, 60) located between the first barrel (FIG. 11; 12, 22, 23) and the base portion (21) is exposed to the outside; 
a second barrel (FIG. 11; 13, 32, 33) which extends from the base portion (21) in the intersecting direction (W), is located on a rear side of the first barrel (FIG. 11, 12) in the axial direction (FIG. 11, L), and is crimped in a state of surrounding an outer circumference of the covering portion of the electric wire (FIG. 7; 13, 32, 33, 61); 
and an opening portion (FIG. 7, 61, 61b) in which the core wire exposed portion (FIG. 7, 61) and the covering portion (FIG. 7, 62) are exposed to an outside between the first barrel (FIG. 7; 12, 22, 23) and the second barrel (FIG. 7; 13, 32, 33), 
the method comprising: 
a peeling step of peeling (removing) the covering portion (FIG. 1, 62) of the electric wire (FIG. 1, 60) to form a core wire exposed portion (FIG. 1, 61) ([0032], lines 8-15 and [0034], lines 1-9); 
a crimping step of crimping the electric wire and the crimp terminal (FIG. 2 and FIG. 3) before crimping ([0015], lines 1-3 and [0016], lines 1-3); 
and an anticorrosive portion forming step (FIG. 13) of applying an anticorrosive agent (FIG. 14, 7) to at least the opening portion (FIG. 13, 61b) and curing ([0008], lines 1-19) the anticorrosive agent (7) to form an anticorrosive portion ([0026], lines 1-3. and [0027], lines 1-2).
Onuma does not expressly disclose an adhesive member pasting step of pasting an adhesive member having a base member and adhesive layers formed on both sides of the base member to the covering portion of the electric wire such that the adhesive layer wraps a whole circumference of the covering portion; a placing step of placing the electric wire with respect to the crimp terminal before crimping such that the second barrel and the adhesive member overlap. 
However, Yoshida teaches an adhesive member pasting step (FIG. 12, 20) of pasting an adhesive member (20) having a base member and adhesive layers formed on both sides of the base member (Column 7, lines 1-3) to the covering portion (FIG. 12, 52 dotted lines) of the electric wire (FIG. 3, 50) such that the adhesive layer (FIG. 10, 20) wraps a whole circumference of the covering portion (FIG. 10, 52); a placing step of placing the electric wire with respect to the crimp terminal before crimping (FIG. 12, 52) such that the second barrel (FIG. 12, 12B) and the adhesive member (FIG. 11, 20) overlap (FIG. 10; 15, 16, 20, 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma with the teachings of Yoshida and provide an adhesive member pasting step of pasting an adhesive member having a base member and adhesive layers formed on both sides of the base member to the covering portion of the electric wire such that the adhesive layer wraps a whole circumference of the covering portion; a placing step of placing the electric wire with respect to the crimp terminal before crimping such that the second barrel and the adhesive member overlap so as to suppress the entering of water between the electric wire connecting portion and the core wire at the distal end from the space between the inner wall surface and the cover, the third water stop area is mainly formed by a third water stop portion of the water stop member.” (Yoshida, Column 8, lines 8-13).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Onuma (United States Patent Application Publication 2018/0375275) in view of Yoshida et al. (United States Patent 9,780,461) and further in view of Mitose et al. (United States Patent 8,974,258).
With respect to Claim 2: 
Onuma in view of Yoshida discloses the terminal-equipped electric wire.
Onuma in view of Yoshida does not expressly disclose the adhesive member is arranged from a region where at least the covering portion and the second barrel overlap to a rear side from a rear end of the second barrel in the axial direction.
However, Mitose teaches wherein the adhesive member (FIG. 2D, 41b) is arranged from a region (FIG. 2D, see notation) where at least the covering portion (FIG. 2D, 202) and the second barrel (FIG. 2D, 32) overlap to a rear side (FIG. 2D, see notation) from a rear end (FIG. 2D, see notation) of the second barrel (FIG. 2D, 32) in the axial direction (FIG. 2D, see notation).
[AltContent: textbox (axial direction)][AltContent: arrow][AltContent: textbox (region)][AltContent: connector][AltContent: textbox (rear side)][AltContent: textbox (rear end)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    256
    611
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma in view of Yoshida with the teachings of Mitose and provide the adhesive member is arranged from a region where at least the covering portion and the second barrel overlap to a rear side from a rear end of the second barrel in the axial direction so as “to ensure that the cover pressure bonding range is in close contact with the outer circumferential surface of the insulating cover via the rear width direction seal held there between. Therefore, the moisture stop property can be provided with certainty by the rear width direction seal at the rear end of the pressure-bonding.” (Mitose, Column 10, lines 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831